Citation Nr: 9923227	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized private emergency room treatment rendered on 
December 10, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from June 1943 to May 1946.  
This appeal arises from a March 1996 adverse action by the 
Department of Veterans Affairs (VA), Medical Center in Bay 
Pines, Florida, (hereinafter AOJ) which determined that the 
veteran was not entitled to payment or reimbursement of 
unauthorized private emergency room treatment rendered on 
December 10, 1995.


FINDINGS OF FACT

1.  The AOJ has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Treatment rendered to the veteran on December 19, 1995, 
was not for a medical emergency, where delay would have been 
hazardous to the life or health of the veteran.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with private emergency room treatment 
on December 10, 1995, is not warranted.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 1998); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for thrombophlebitis, 
chronic, left leg, with history of vein stripping and left 
node involvement.  A 60 percent evaluation has been in effect 
for that disability since March 1973.  The veteran has been 
found to be permanently and totally disabled.

On December 10, 1995, the veteran was seen in the emergency 
room of the Baptist Medical Center in Jacksonville Beach, 
Florida.  He complained of a four day history of sore throat, 
general malaise, cough and expectoration of while phlegm.  He 
denied nausea, vomiting or diarrhea.  The veteran was 
reported to be alert and in no acute distress.  He had 
frequent sniffles, and scant scattered crackle/wheeze.  Chest 
X-ray was negative.  The veteran was discharged the same day 
and advised to drink lots of fluids, take his medications as 
prescribed, and call his doctor for follow-up.  The final 
diagnosis was acute upper respiratory infection.

The veteran seeks payment or reimbursement of the 
unauthorized medical expenses associated with the veteran's 
December 1995 emergency room treatment.  He contends that the 
treatment was rendered for an emergency.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120 (1998) 
(emphasis added).

In this case, the veteran's claim hinges on the question of 
whether the veteran's condition on December 10, 1995 required 
emergent medical care.  In March 1996, the AOJ determined 
that the condition treated was non-emergent.  The hospital 
report indicates that the veteran was in no acute distress 
when he was seen in the emergency room.  His symptoms 
included sore throat, general malaise, cough and 
expectoration of while phlegm.  He also had frequent 
sniffles, and scant scattered crackle/wheeze.  There is no 
medical evidence of record that would demonstrate that the 
veteran's condition at that time was a medical emergency, 
where delay would have been hazardous to the life or health 
of the veteran.  Therefore, the Board finds that payment or 
reimbursement of the unauthorized medical expenses incurred 
in connection with private emergency room treatment on 
December 10, 1995, is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

